            CASE 0:21-cv-00599-DWF-HB Doc. 5 Filed 04/15/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Robert Davis,                                                   Civil No. 21-599 (DWF/HB)

                      Plaintiff,

 v.
                                                                                      ORDER
 United States Government, Joe Biden,
 Andrew Cuomo (and all mayors in every
 state not mentioned), FBI, CIA (and all
 local law enforcement agencies not
 mentioned),

                      Defendants.


       This matter is before the Court on pro se Plaintiff Robert Davis’s Complaint (Doc.

No. 1), application for leave to proceed in forma pauperis (“IFP”) (Doc. No. 2), and the

Report and Recommendation issued by Magistrate Judge Hildy Bowbeer on March 17,

2021 (Doc. No. 4) recommending dismissal of this case. No party filed objections to the

Report and Recommendation within the time period permitted.

       Accordingly, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Bowbeer’s March 17, 2021 Report and Recommendation

(Doc. No. [4]) is ADOPTED.

       2.      This case is DISMISSED WITHOUT PREJUDICE for failure to state a

claim under 28 U.S.C. § 1915(e)(2)(B)(ii) and for lack of venue under 28 U.S.C.

§ 1391(b). As to the latter, transfer is declined because the interests of justice do not

support it as contemplated by 28 U.S.C. § 1406(a).
             CASE 0:21-cv-00599-DWF-HB Doc. 5 Filed 04/15/21 Page 2 of 2




        3.      The application to proceed in forma pauperis (Doc. No. [2]) is DENIED as

moot.

        LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 15, 2021                     s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             2
